Defendant’s motion to dismiss appeal is denied. 13 V.S.A. § 7403(b). In denying defendant’s motion, we distinguish this case from State v. Corliss, 145 Vt. 169, 484 A.2d 924 (1984).
Corliss was construed and decided under 13 V.S.A. § 7403(c) in *660the light of V.R.A.P. 5(b)(1) relating to interlocutory appeals. The instant case is controlled by 13 V.S.A. § 7403(b) relating to dismissals of an indictment or information, which is final. Section 7403(d) is not applicable here; the certification required to be made by the attorney for the State under its provisions relates only to appeals under § 7403(c). V.R.A.P. 5(b)(1) is not applicable, since the order appealed from is not interlocutory.